This is a purported appeal from the judgment entered after nonsuit granted in favor of certain of the defendants. The notice of appeal states that the appeal is taken from the judgment of nonsuit entered "on the first day of December, 1897, rendered on the twenty-ninth day of November, 1897," et cetera. But nowhere in the transcript does such or any judgment appear. Even the judgment-roll as made up by the clerk discloses no judgment, although it is his duty to make up the judgment-roll only after judgment entered. The clerk's certificate to the judgment-roll is to the effect that he certifies "the foregoing to be a true copy of the order granting motion for a nonsuit entered in the above-entitled action and recorded in minute and order book 10 of said court, at page 340, and I further certify that the foregoing papers hereto annexed constitute the judgment-roll in said action." As this appeal can be prosecuted only from the judgment, and as it is not made to appear that any judgment has been given and entered in the action, it follows that this court is without jurisdiction to entertain the appeal, and it is therefore dismissed.